Muedock,
concurring: Under issue 29 in the foregoing opinion I concur in the result only. The petitioner contended that its invested capital should be increased over that allowed by the Commissioner for the reason that its debentures of the face value of $20,000,000 originally issued for $18,800,000, were exchanged for stock, and thus $20,000,000 was paid in for stock. The fair market value of the debentures at the time they were exchanged for stock would be the determining factor for invested capital purposes. The Commissioner made no claim for a decrease in invested capital from the amount allowed by him in his determination of the deficiency. The petitioner, on the other hand, has not offered evidence to convince_me that the debentures were worth more at the time exchanged for stock than the Commissioner has determined, consequently the parties should be left as we found them.